NO. 07-10-0224-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                 AUGUST 5, 2010
                         ______________________________

                           In re: KENNETH HICKMAN-BEY,

                                                      Relator
                         _______________________________

                   On Original Proceeding for Writ of Mandamus
                       _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Pending before the court is the application of Kenneth Hickman-Bey, for a writ of

mandamus.     He asks us to order the Honorable Ron Enns, 69th District Court, to

schedule a hearing and act upon various motions pending in a suit he initiated. The

motions include “Plaintiff’s Motion for Partial Summary Judgment,” and “Plaintiff’s

Motion for Change of Venue.” We dismiss the petition as moot.

      On June 22, 2010, we directed Judge Enns to respond to relator’s petition for

mandamus.     On July 14, 2010, Judge Enns filed his response wherein he granted

relator’s motion for teleconferencing regarding his “unresolved pleadings.” A copy of

the document evincing the action is attached to this opinion as Exhibit A.

      Accordingly, we do not reach the merits of the issues raised, and the petition for

writ of mandamus is dismissed as moot. See In re Duncan, 62 S.W.3d 333, 334 (Tex.

App.–Houston [1st Dist.] 2001, orig. proceeding). This dismissal is without prejudice to
the relator’s right to seek a writ of mandamus should unreasonable delay arise in the

scheduling of the teleconference and ruling upon the aforesaid motions and pleadings.



                                              Per Curiam




                                          2
3
4